Citation Nr: 0821670	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability claimed as secondary to service-connected 
disabilities of both knees.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability to 
include as secondary to service-connected disabilities of 
both knees, has been received.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by which the RO denied the 
veteran's claims.  

The RO previously denied service connection for a low back 
disability by December 1996 rating decision that became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  Since, the RO received additional evidence 
pertaining to the low back.  In its present adjudication, the 
RO denied the claim based on the lack of new and material 
evidence, sufficient to reopen it.  See 38 C.F.R. § 3.156 
(2007).  Indeed, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  That discussion is contained in the body of 
the decision below.  

The veteran was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO in March 2006.  He failed to 
appear for the hearing without advance notice.  In May 2006, 
his representative asked that a new hearing be scheduled, as 
the veteran missed the March 2006 hearing "due to no fault 
of his own."  The representative did not elaborate further.  
In any event, in a July 2006 ruling, the Board denied the 
veteran's request under the provisions of 38 C.F.R. § 20.704 
(2007).


FINDINGS OF FACT

1.  Degenerative arthritis of the right hip is shown to be 
the proximate result of service-connected disabilities.  

2.  By December 1996 rating decision, the RO denied service 
connection for a low back disability claimed as secondary to 
service-connected disabilities; although he was sent notice 
of the denial by letter dated that month, he did not initiate 
an appeal.

3.  The evidence received since the December 1996 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
entitlement to service connection for a low back disability.  

4.  Chronic lumbar strain is shown to be the proximate result 
of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right hip was incurred as a 
result of service-connected disabilities.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

2.  The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  The evidence received since the December 1996 rating 
decision is new and material, and the claim of entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  Chronic lumbar strain was incurred as a result of 
service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  


That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

Right hip

The service medical records are silent as to the right hip.  
Furthermore, post-service VA orthopedic examinations 
conducted in September 1989, December 1990, May 1993, July 
1995, February 1997, August 1997, April 2002 reflect no 
complaints or findings relevant to the right hip.  

A June 2001 VA progress note reflected diffuse arthralgias of 
the hips.

In January 2003, the veteran sought VA treatment for right 
hip pain.

An October 2003 VA progress note indicated complaints of 
right hip pain that had been present for several months.  The 
note reflected that a recent X-ray study of the right hip 
showed minimal degenerative changes.  

In April 2004, the veteran was afforded a VA orthopedic 
examination.  Pursuant to observations made regarding the 
right hip and a review of the record, the examiner diagnosed 
arthritis of the right hip.  He opined, furthermore, that the 
veteran's right hip condition was "more likely than not" 
related to the veteran's service-connected disabilities of 
the right and left knees.  He indicated that the veteran's 
bilateral knee disability resulted in an abnormal gait that, 
in turn, aggravated his right hip arthritis and lumbar 
strain.  The examiner provided a full rationale for his 
conclusions, and, as suggested above, the examiner reviewed 
the record in connection with the examination.  

Because the evidence reflects a causal relationship between 
the service-connected bilateral knee disabilities and the 
right hip disability, service connection for a right hip 
disability is warranted on a secondary basis.  38 C.F.R. 
§ 3.310; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.

New and Material Evidence 

In a December 1996 rating decision, the RO denied service 
connection for a low back disability claimed as secondary to 
a service-connected left knee disability.  That month, the 
veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement, 
timely or otherwise; the December 1996 rating decision, 
therefore, became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
December 1996 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1996 
rating decision consisted of the service medical records 
devoid of mention of the low back and a December 1996 Toledo 
Hospital X-ray study of the lumbar spine revealing 
degenerative changes at the facet joints.

Potentially relevant evidence received subsequent to the 
December 1996 rating decision consists of January 2003 VA 
progress notes indicating complaints of low back pain; an 
April 2004 VA X-ray study of lumbar spine revealing minimal 
degenerative arthritic changes of the lumbosacral spine with 
minimal marginal spur formation and a narrowed disc space 
between L5 and S1; and an April 2004 VA orthopedic 
examination report containing a diagnosis of lumbosacral 
sprain/strain and a medical opinion that the foregoing 
resulted from an abnormal gait engendered by the service-
connected disabilities of the knees.

The Board has reviewed the evidence since the December 1996 
rating decision and has determined that the April 2004 VA 
examination report and associated X-ray study are "new and 
material."  These records are "new" in that they were not of 
record at the time of the December 1996 rating decision.  
Moreover, the aforementioned evidence is "material" because 
it is probative of the issue at hand, which is whether the 
veteran's previously diagnosed low back disability is related 
to a service-connected disability.  In this regard, the April 
2004 VA examiner opined that the low back disability was 
related to the service-connected right and left knee 
disabilities.  Such a nexus opinion was not previously of 
record.  Thus, the Board finds that the aforementioned 
evidence relates to unestablished facts necessary to 
substantiate the veteran's claim of service connection for a 
low back disability on a secondary basis and presents the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
entitlement to service connection for a low back disability 
on a secondary basis is reopened.

As stated above, the April 2004 VA medical opinion reflects a 
link between the veteran's low back disability and service-
connected disabilities of the knees.  Because the evidence 
reflects a causal relationship between the service-connected 
bilateral knee disabilities and the low back disability, 
service connection for a low back disability is warranted on 
a secondary basis.  38 C.F.R. § 3.310; see also 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for degenerative arthritis of the right 
hip is granted.

Service connection for chronic lumbar strain is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


